Raymond James Annual Investors Conference Orlando, Florida March 7, 2011 Forward-Looking Statements Certain statements contained in this document constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. You can identify forward-looking statements by words such as “may,” “hope,” “will,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” “continue,” “could,” “future” or the negative of those terms or other words of similar meaning. You should read statements that contain these words carefully because they discuss our future expectations or state other “forward-looking” information. These forward-looking statements include, but are not limited to, statements relating to anticipated future operating and financial performance measures, including net interest margin, credit quality, business initiatives, growth opportunities and growth rates, among other things, and encompass any estimate, prediction, expectation, projection, opinion, anticipation, outlook or statement of belief included therein as well as the management assumptions underlying these forward-looking statements. (You should be aware that the occurrence of the events described under the caption “Risk Factors” in Trustmark’s filings with the Securities and Exchange Commission could have an adverse effect on our business, results of operations and financial condition.) Should one or more of these risks materialize, or should any such underlying assumptions prove to be significantly different, actual results may vary significantly from those anticipated, estimated, projected or expected. Risks that could cause actual results to differ materially from current expectations of Management include, but are not limited to, changes in the level of nonperforming assets and charge-offs, local, state and national economic and market conditions, including the extent and duration of the current volatility in the credit and financial markets, changes in our ability to measure the fair value of assets in our portfolio, material changes in the level and/or volatility of market interest rates, the performance and demand for the products and services we offer, including the level and timing of withdrawals from our deposit accounts, the costs and effects of litigation and of unexpected or adverse outcomes in such litigation, our ability to attract noninterest-bearing deposits and other low cost funds, competition in loan and deposit pricing, as well as the entry of new competitors into our markets through de novo expansion and acquisitions, economic conditions and monetary and other governmental actions designed to address the level and volatility of interest rates and the volatility of securities, currency and other markets, the enactment of legislation and changes in existing regulations, or enforcement practices, or the adoption of new regulations, changes in accounting standards and practices, including changes in the interpretation of existing standards, that affect our consolidated financial statements, changes in consumer spending, borrowings and savings habits, technological changes, changes in the financial performance or condition of our borrowers, changes in our ability to control expenses, changes in our compensation and benefit plans, greater than expected costs or difficulties related to the integration of new products and lines of business, natural disasters, environmental disasters, acts of war or terrorism and other risks described in our filings with the Securities and Exchange Commission. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to be correct. Except as required by law, we undertake no obligation to update or revise any of this information, whether as the result of new information, future events or developments or otherwise. 2 3 üStrong market share in legacy markets with growth potential in Houston and Memphis üDiversified and stable business mix üProven ability to generate superior profitability through the cycle üSolid credit quality as a result of diligent credit risk management üRobust capital position provides strategic flexibility Investment Thesis Trustmark is Uniquely Positioned to Capitalize on Market Opportunities 4 Strong Market Share in Legacy Markets Growth Opportunities in Houston and Memphis Strong Market Share 2010 Financial Highlights Total Assets $9.6 billion Total Loans HFI$6.1 billion Total Deposits $7.0 billion TCE/TA 9.11% Risk-based Capital Ratio15.77% Net Income$100.6 million ROAA1.08% Return on Average Tangible Common Equity12.31% Integrated Provider of Financial Solutions •150 Retail Banking Centers •Commercial Banking and Treasury Services •Mortgage Banking •Wealth Management •Insurance Total Shareholder Return (as of 12/31/2010) One Year14.97% Three Year12.36% Five Year10.10% 5 Diversified and Stable Business Mix ($ in millions) 18% 33% 14% 16% 19% 11% 5% 5% 3% 16% Jackson 29% FL Panhandle 2% Houston, TX 7% Memphis, TN 3% Commercial - Retail Banking MS-Other 19% For The Year Ended December 31, 2010 Diversified Revenue Base 6 Proven Ability to Generate Superior Profitability ($ in millions) Superior Profitability Profitability and Key Ratios Q1-10 Q2-10 Q3-10 Q4-10 Net Income Available to Common Shareholders Return on Average Assets 0.98% 1.02% 1.13% 1.11% 1.07% 1.08% Return on Average Tangible Common Equity 10.80%(1) 11.98% 12.92% 12.38% 11.96% 12.31% (1)TRMK net income available to common shareholders includes $20 million of dividends and discount accretion on $215 million of TARP Preferred Stock redeemed in the fourth quarter of 2009. (2)Metric not available for STI Source:SNL Financial 2010 Return on Average Assets 2010 Return on Average Tangible Common Equity (2) üBest in class margin resulting from disciplined loan and deposit pricing and prudent investment portfolio management üManagement’s focus on expense initiatives has translated into a top tier operating platform Driven by Best in Class Net Interest Margin and Efficiency Ratio Core Earnings Strength (1)Efficiency ratio calculated as noninterest expense before foreclosed property expense, amortization of intangibles, and goodwill impairments as a percent of net interest income (fully taxable equivalent, if applicable) and noninterest revenues, excluding only gains from securities transactions and nonrecurring items. Source:SNL Financial Balanced Loan Portfolio Consumer Loans $2,070 Commercial Loans $3,990 2% 37% 2% 10% 49% 13% 19% 27% 19% 8% 14% Total Loans Held for Investment $6,060 Balanced Loan Portfolio üTotal loans held for investment decreased $259.6 million from the prior year to $6.1 billion •Construction and land development loans declined $246.8 million •Indirect auto portfolio declined $192.2 million •Loans in other business lines expanded $179.4 million December 31, 2010 ($ in millions) Prudent Credit Risk Management üDuring 2010,the Florida construction and land development portfolio was reduced by 33.6% to $132.0 million.At year end 2010, the associated reserve on this portfolio was $16.4 million, or 12.41%. üAllocation of $93.5 million allowance for loan losses represented 1.94% of commercial loans and 0.78% of consumer and home mortgage loans, resulting in an allowance to total loans of 1.54% Florida Mississippi (1) Tennessee (2) Texas Total Total Loans (including HFS) Nonaccrual Loans Other Real Estate Nonperforming Assets Nonperforming Assets/Total Loans + ORE 18.06% 1.43% 5.66% 6.05% 3.64% Provision for Loan Losses Net Charge-offs (1)Mississippi includes Central and Southern Mississippi regions. (2)Tennessee includes Memphis, Tennessee and Northern Mississippi regions. Source:SNL Financial Peer 2010 NCOs/Average Loans December 31, 2010 ($ in millions) TRMK 2010 NCOs/Average Loans Dependable, Low Cost Core Funding Base Total Deposits $7,045 Source:SNL Financial and company reports Loans HFI / Deposits 26% 4% 16% 30% 23% December 31, 2010 ($ in millions) Robust Capital Position Provides Strategic Flexibility Q4-09 Q1-10 Q2-10 Q3-10 Q4-10 Tangible Common Equity / Tangible Assets 8.67% 9.11% 9.32% 9.34% 9.11% Tier 1 Risk-Based Capital Ratio 12.61% 13.15% 13.53% 13.75% 13.77% Total Risk-Based Capital Ratio 14.58% 15.15% 15.53% 15.75% 15.77% üOptimized capital structure; continued leadership position in capital strength among mid-cap peers üExisting capital base could support $2 billion to $3 billion in additional assets while maintaining appropriate capital ratios. Robust Capital Position ($ in millions) Robust Capital Position and Attractive Dividend Tangible Common Equity / Tangible Assets (3) üGiven quality and stability of earnings, Trustmark has increased its dividend over time and maintained it through the cycle üTrustmark is one of the 28 largest banks (1) in the U.S. that maintained its dividend since September 2007 Trustmark’s Annual Dividend - Last 20 Years Dividend Yield (2) (3)Metric not available for STI Source:SNL Financial Well Positioned for Continued Success Industry TRMK Economy üSlow recovery with continued uncertainty üTrustmark’s core franchise provides stability and profitability üGrowth opportunities in Houston and Memphis (and throughout the franchise) when economy normalizes InterestRates üExceptionally low interestrates üMaintain net interest income Credit üContinued elevation in credit costs üAnticipate additional reductions in problem assets and provisioning Regulatory Reform üReg E and Durbin Amendment provide revenue headwinds üEvaluating products and services structureto mitigate potential impact of regulatory reform üReg E - Opt in 72% response rate, 79% accepted OD protection; •Potential revenue reduction of Opt-in estimated at $3 to $4 million in 2011 • Potential revenue reduction of additional regulatory guidance estimated at $3 to $5 million in 2011 üDurbin Amendment- potential revenue reduction of $4 to $6 million in 2011 if implemented as written and in the estimated time frame üAnticipate higher regulatory capital requirements üRobust capital position provides significant flexibility; capacity to increase assetsby $2 to $3 billion and maintain capital at appropriate levels Consolidation üSluggish economic environment coupled with increased credit costs and reduced revenue from regulatory reform will likely result in increased consolidation üAbility to leverageexisting capital base üProven capabilities to successfully acquire and integrate financial services firms 13 Strategic Priorities üContinue to manage through challenging business cycle üAggressively work to dispose of ORE üMaintain fortress balance sheet and appropriate capital ratios üPosition organization for success in new regulatory reform environment üPrudent investments to support revenue growth üSeek strategic opportunities to enhance long-term shareholder value Priorities in 2011 16 Supplemental Information 17 Jackson Metro ØTrustmark has $2.1 billion in loans and $3.4 billion in deposits+ ØMaintain market dominance through cross-selling and retention County Population 2010-15 Projected Population Growth Deposit Market Share++ TRMK Banking
